Case 1:20-cv-01347-MKB-SMG Document 1-7 Filed 03/12/20 Page 1 of 2 PageID #: 39




                           EXHIBIT “G”
    Case 1:20-cv-01347-MKB-SMG Document 1-7 Filed 03/12/20 Page 2 of 2 PageID #: 40

 February 25 1\ 2016

Richard J Brownell Jr.
Virginia Dare Extract Co., Inc.
882 Third Avenue
Brooklyn, NY 11232




Re: Flavoring Labeling

Dear Mr. Richard J Brownell Jr.:

                                                 st
        I am responding to your October 21 2015 letter to Ms. Ferre-Hockensmith. Please be aware that Ms. Ferre-Hockensmith is
no longer with our group and you may direct future inquiries to the Food Labeling and Standards Staff at the address below.

          In your letter, you asked ifa food or beverage containing vanillin derived from a non vanilla bean source be labeled ' natural'
if the characterizing flavor of that food or beverage is vanilla. To clarify, I will split this letter into two parts.

           I) As you may know, our policy on the use of the term "natural" is that "natural" means that nothing artificial (including
artificial flavors) or synthetic (including all color additives regardless of source) has been included in or as been added to a food that
would not normally be expected to be in the food . Additionally, we do not restrict the use of the term "natural" except on products
that contain added color, synthetic substances and artificial flavors as provided for in Title 21 of the Code of Federal Regulations
(CFR), section IO l .22. A product can be considered "natural," provided that all ingredients that are included in the final product are
derived by a natural process. Therefore, the ingredient label of a finished food containing the vanillin product can bear the term
"vanillin," "natural flavor," or "contains natural flavor".

          2) However, the term "natural flavor" must not be used in such a way to imply that it is a "natural vanilla flavor", because it
is not derived from vanilla beans. Furthermore, if the flavoring ingredient is being used in another food as "vanilla flavoring" and the
flavoring was not derived from vanilla, and if the characterizing flavor of the food is vanilla, then the food must be identified as
"artificially flavored" as stated in 21 CFR IO 1.22(i)( I )(ii), below:

                      ii) ff none of the natural flavor used in the food is derived from the product whose flavor is simulated, the food in
           which the flavor is used shall be labeled either with the flavor of the product from which the flavor is derived or as
           "artificially flavored."

Therefore, as you noted in your letter, a food or beverage containing vanillin derived from a non vanilla bean source needs to be
labeled as artificially flavored if the food is characterized/ labeled as vanilla flavored.

If we may be of further assistance, please let us know.

Regards,

Margaret-Hannah Emerick

Consumer Safety Officer
Product Evaluation and Labeling Team
Food Labeling and Standards Staff
Center for Food Safety and Applied Nutrition
5100 Paint Branch Parkway
College Park, MD 20740
Email: Margaret-Hannah.Emerick@FDA.HHS.GOV
